IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         February 19, 2008

                                     No. 07-50759                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


MARIA E. FERJAOUI

                                                  Plaintiff-Appellant
v.

CARI M. DOMINGUEZ, Chairlady, United States Equal Employment
Opportunity Commission

                                                  Defendant-Appellee



               Appeal from the United States District Court for the
                            Western District of Texas
                                 5:05-CV-797


Before KING, HIGGINBOTHAM and DAVIS, Circuit Judges.
PER CURIAM:*
       After reviewing the record and considering the briefs of the parties, we are
satisfied the district court committed no reversible error. Therefore we affirm
the district court judgment, essentially for the reasons assigned in the district
court’s careful May 17, 2007 order.
       AFFIRMED.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.